Name: Council Decision 2013/768/CFSP of 16Ã December 2013 on EU activities in support of the implementation of the Arms Trade Treaty, in the framework of the European Security Strategy
 Type: Decision
 Subject Matter: European construction;  United Nations;  defence;  international security;  international affairs
 Date Published: 2013-12-18

 18.12.2013 EN Official Journal of the European Union L 341/56 COUNCIL DECISION 2013/768/CFSP of 16 December 2013 on EU activities in support of the implementation of the Arms Trade Treaty, in the framework of the European Security Strategy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy. Whereas: (1) On 6 December 2006, the UN General Assembly adopted Resolution 61/89 entitled Towards an Arms Trade Treaty: establishing common international standards for the import, export and transfer of conventional arms, thus initiating the UN process for an Arms Trade Treaty (the ATT process). On 2 December 2009, the UN General Assembly adopted Resolution 64/48 entitled The Arms Trade Treaty, by which it decided to convene in 2012 a UN Conference on the Arms Trade Treaty in order to elaborate a legally binding instrument on the highest possible common international standards for transfers of conventional arms. (2) Because the UN Conference on the Arms Trade Treaty convened in July 2012 was not able to agree on a concluding document within the timeframe set for it and further to Resolution 67/234 A adopted on 24 December 2012 by the UN General Assembly, the final UN Conference on the Arms Trade Treaty was convened in March 2013. It elaborated a balanced and broad based Treaty text that, however, failed to meet consensus due to the opposition of three UN Member States. The matter was consequently referred to the UN General Assembly which, on 2 April 2013, adopted by an overwhelming majority the Arms Trade Treaty through the vote of Resolution A/RES/67/234 B. The Treaty was subsequently opened for signature on 3 June 2013 and will enter into force upon the 50th ratification. All the Member States of the Union have signed the Treaty. (3) In its conclusions of 11 December 2006, 10 December 2007, 12 July 2010, and 25 June 2012, the Council expressed its strongest commitment for a new legally binding international instrument that should establish the highest possible common international standards to regulate legal trade in conventional weapons, and that should be relevant to all States and could therefore be universal. (4) In order to promote the inclusiveness and relevance of the ATT process, the Council adopted Decision 2009/42/CFSP (1) and Decision 2010/336/CFSP (2), which supported, inter alia, a series of regional seminars of worldwide coverage. Further to the inconclusive July 2012 UN Conference, the Union's continuing activities in support of the Arms Trade Treaty were complemented by Council Decision 2013/43/CFSP (3). (5) The priority now is to support the early entry into force and full implementation of the Treaty. In line with its early committed support to the ATT process, the Union can contribute significantly to that objective, in particular, by building on its longstanding experience in funding export control assistance and outreach. Because arms and dual-use licensing remains a national responsibility within the EU, export control expertise used in support of the Union-funded assistance and outreach programmes is largely dependent on Member States. It is therefore crucial for the success of the Union's export control assistance and outreach activities that Member States allocate experts who will sustain the Union programmes. (6) In the area of arms export control, Union assistance and outreach activities have been carried out under Council Joint Action 2008/230/CFSP (4) and Council Decisions 2009/1012/CFSP (5) and 2012/711/CFSP (6). The activities undertaken have addressed a number of third countries in the close neighbourhood of the Union with a view to strengthening their arms export control systems and achieving greater responsibility and transparency. (7) The Union is also a longstanding provider of export control assistance in dual-use goods under Regulation (EC) No 1717/2006 (7), which established an Instrument for Stability that provides for assistance in the development of the legal framework and institutional capacities for the establishment and enforcement of effective export controls on dual-use goods, including regional cooperation measures. On 28 April 2004, the United Nations Security Council adopted Resolution 1540 (2004) (UNSCR 1540 (2004)), which mandates effective transfer controls over goods related to weapons of mass destruction. The Union has supported the implementation of UNSCR 1540 (2004), in particular through Council Joint Action 2006/419/CFSP (8), Council Joint Action 2008/368/CFSP (9) and Council Decision 2013/391/CFSP (10) and, with regard to the export control dimension of UNSCR 1540 (2004), through its dual-use export control assistance programmes. (8) In addition to the specific assistance in arms export control, controls developed for the implementation of UNCSR 1540 (2004) and under the Union dual-use export control assistance programmes contribute to the overall capacity to effectively implement the Arms Trade Treaty since, in many instances, the laws, administrative procedures and agencies in charge of dual-use export control overlap with those in charge of conventional arms export control. Assistance provided in the area of dual-use goods therefore supports arms export control capacities. It is thus crucial to ensure close coordination between activities carried out in dual-use goods export controls and activities supporting the implementation of the Arms Trade Treaty. (9) Against this background of desirable coordination of export control assistance provided in other relevant areas, the activities supported by this Decision aim at strengthening arms transfer control capacities in a number of beneficiary countries in order to support effective and capable implementation of the Arms Trade Treaty. Because the impact of the Treaty will depend on how universal it is and on the level of adherence to it, outreach and awareness-raising activities should also be supported with a view to enhancing support for the Treaty by relevant stakeholders and other third countries, as well as encouraging interest in its implementation. (10) The German Federal Office of Economics and Export Control (hereinafter BAFA) has been entrusted by the Council with the technical implementation of Decisions 2009/1012/CFSP and 2012/711/CFSP. It successfully completed the organisation of all activities provided for in Council Decision 2009/1012/CFSP. BAFA is also the implementing agency for projects on export controls on dual-use goods funded under the Instrument for Stability. Against this background, the selection of BAFA as the implementing agency for the Union activities supporting the implementation of the Arms Trade Treaty in third countries is justified by its proven experience, qualifications and necessary expertise over the full range of relevant Union export control activities both in the dual-use and arms export control areas. Selecting BAFA will facilitate the identification of synergies between the dual-use and arms-related export control activities in order to make sure that Arms Trade Treaty-related assistance appropriately supplements assistance already provided under the existing dual-use and arms export control assistance programmes, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of supporting the early entry into force and implementation of the Arms Trade Treaty (the ATT), the Union shall undertake activities with the following objectives:  to support a number of States upon their request to strengthen their arms transfer control systems with a view to being able to implement the ATT;  to increase at national and regional levels awareness and ownership of the ATT by relevant national and regional authorities and civil society stakeholders so that they are further involved in the ATT implementation. 2. In order to achieve the objectives referred to in paragraph 1, the Union shall undertake the following project activities: (a) assisting beneficiary countries in drafting, updating, and implementing, as appropriate, relevant legislative and administrative measures aiming at establishing and developing an effective system of arms transfer control in line with the requirements of the ATT; (b) strengthening the expertise and capacities of the beneficiary countries' licensing and enforcement officers, in particular through the sharing of best practices, training and access to relevant information sources in order to ensure the adequate implementation and enforcement of arms transfer controls; (c) promoting transparency in the international arms trade, building on the transparency requirements of the ATT; (d) promoting sustained adherence to the ATT by the beneficiary countries in involving relevant national and regional stakeholders such as national parliaments, competent regional organisations and civil society representatives who have a long term interest in monitoring the effective implementation of the ATT; (e) promoting wider interest in the ATT by engaging with countries that have taken no steps towards the ATT, in order to support its universalisation. A detailed description of the project activities referred to in this paragraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for implementing this Decision. 2. The technical implementation of the project activities referred to in Article 1(2) shall be carried out by the German Federal Office of Economics and Export Control (BAFA). 3. BAFA shall perform its task under the responsibility of the High Representative. For this purpose, the High Representative shall enter into the necessary arrangements with BAFA. Article 3 1. The financial reference amount for the implementation of the project activities referred to in Article 1(2) shall be EUR 5 200 000. The total estimated budget of the overall project shall be EUR 6 445 000. The part of that estimated budget not covered by the reference amount shall be provided through co-financing by the Government of the Federal Republic of Germany. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a grant agreement with BAFA. The agreement shall stipulate that BAFA is to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the grant agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the grant agreement. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by BAFA. The reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the project activities referred to in Article 1(2). Article 5 This Decision shall enter into force on the day of its adoption. It shall expire 36 months after the date of conclusion of the grant agreement referred to in Article 3(3). However, it shall expire on 17 June 2014 if no such grant agreement has been concluded before that date. Done at Brussels, 16 December 2013. For the Council The President C. ASHTON (1) Council Decision 2009/42/CFSP of 19 January 2009 on support for EU activities in order to promote among third countries the process leading towards an Arms Trade Treaty, in the framework of the European Security Strategy (OJ L 17, 22.1.2009, p. 39). (2) Council Decision 2010/336/CFSP of 14 June 2010 on EU activities in support of the Arms Trade Treaty, in the framework of the European Security Strategy (OJ L 152, 18.6.2010, p. 14). (3) Council Decision 2013/43/CFSP of 22 January 2013 on continued Union activities in support of the Arms Trade Treaty negotiations, in the framework of the European Security Strategy (OJ L 20, 23.1.2013, p. 53). (4) Council Joint Action 2008/230/CFSP of 17 March 2008 on support for EU activities in order to promote the control of arms exports and the principles and criteria of the EU Code of Conduct on Arms Exports among third countries (OJ L 75, 18.3.2008, p. 81). (5) Council Decision 2009/1012/CFSP of 22 December 2009 on support for EU activities in order to promote the control of arms exports and the principles and criteria of Common Position 2008/944/CFSP among third countries (OJ L 348, 29.12.2009, p. 16). (6) Council Decision 2012/711/CFSP of 19 November 2012 on support for Union activities in order to promote, among third countries, the control of arms exports and the principles and criteria of Common Position 2008/944/CFSP (OJ L 321, 20.11.2012, p. 62). (7) Regulation (EC) No 1717/2006 of the European Parliament and of the Council of 15 November 2006 establishing an Instrument for Stability (OJ L 327, 24.11.2006, p. 1). (8) Council Joint Action 2006/419/CFSP of 12 June 2006 in support of the implementation of the United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU Strategy against the Proliferation of Weapons of Mass Destruction (OJ L 165, 17.6.2006, p. 30). (9) Council Joint Action 2008/368/CFSP of 14 May 2008 in support of the implementation of United Nations Security Council Resolution 1540 (2004) and in the framework of the implementation of the EU strategy against the proliferation of weapons of mass destruction (OJ L 127, 15.5.2008, p. 78). (10) Council Decision 2013/391/CFSP of 22 July 2013 in support of the practical implementation of United Nations Security Council Resolution 1540 (2004) on non-proliferation of weapons of mass destruction and their means of delivery (OJ L 198, 23.7.2013, p. 40). ANNEX PROJECT ACTIVITIES REFERRED TO IN ARTICLE 1(2) 1. Background and rationale for CFSP support This Decision builds on earlier Council Decisions to support the UN process leading to the Arms Trade Treaty and to promote the development of more responsible and transparent arms export control systems by third countries (1). The Treaty was adopted on 2 April 2013 by the UN General Assembly and opened for signature on 3 June 2013. The declared object of the Treaty is to establish the highest possible common international standards for regulating or improving the regulation of the international trade in conventional arms and prevent and eradicate the illicit trade in conventional arms and prevent their diversion. Its declared purpose is contributing to international and regional peace, security and stability; reducing human suffering and promoting cooperation, transparency and responsible action by States Parties in the international trade in conventional arms, thereby building confidence among States Parties. The Treaty's object and purpose are therefore compatible with the Union's overall ambition with regard to foreign and security policy as enshrined in Article 21 of the Treaty on European Union and further specified in the European Security Strategy. Further to the adoption of the Arms Trade Treaty by the UN General Assembly, the Union has identified three main challenges regarding the Treaty: securing its early entry into force, ensuring its effective implementation and, finally, working towards its universalisation. Export control assistance and outreach is crucial to addressing those challenges and are therefore the central elements of this Decision. With regard to export control assistance, this Decision foresees the development of a number of dedicated assistance programmes whereby beneficiary countries will be assisted in a tailored and far-reaching manner towards meeting the requirements of the ATT. Assistance will develop according to an assistance roadmap, to be agreed with the beneficiary countries, that will specify priorities for action, ensure local ownership and indicate commitment towards ratification of the Treaty. In addition to dedicated assistance programmes, this Decision provides for ad hoc assistance activities that will supplement the dedicated assistance programmes in addressing other beneficiary countries with limited and well-specified needs. Those ad hoc assistance activities will enable the Union to address requests for assistance in a flexible and reactive manner. In order to contribute to the long term sustainability of arms transfer control efforts by the beneficiary countries, this Decision aims to involve stakeholders such as national parliaments, competent regional organisations and civil society representatives who have a long term interest in monitoring the effective implementation of the ATT. Finally, referring to the challenge of universalisation of the ATT, this Decision includes an outreach component aimed at engaging all relevant countries. The option chosen is to reach out to those countries through the leverage of competent regional organisations to which they belong and which carry out activities related to arms transfer controls. This Decision therefore provides a comprehensive set of assistance and outreach activities in order to appropriately address the three identified challenges. Actively addressing those challenges is in line with the longstanding and committed support to the Arms Trade Treaty by the Union and its Member States. 2. Overall objectives The core objective of this Decision is to support a number of States, at their request, to strengthen their arms transfer control systems with a view to being able to effectively implement the ATT. Assistance efforts developed within this framework would subsequently be addressed in the wider context of involvement of relevant stakeholders and outreach to other countries. Specifically, the Union action will provide: (a) reinforcement of arms transfer control capacities of beneficiary countries; (b) further awareness and ownership of relevant stakeholders such as competent regional organisations, national parliaments and civil society representatives that are interested in the longer term in the Treaty's implementation effectiveness; (c) outreach to other countries with a view to supporting universalisation of the Treaty. 3. Description of project activities 3.1. Setting up a pool of experts 3.1.1. Project objective The objective of setting up a pool of experts is to provide the implementing agency with a well-identified, competent and reliable resource to appropriately respond to assistance requests and support the ensuing assistance activities. Setting up such a pool is also intended to encourage Member States' export control agencies to appoint relevant experts, since their availability and involvement into the assistance activities will be crucial to the feasibility of the activities in question. 3.1.2. Project description The implementing agency will set up a pool of experts. Those experts will carry out the assistance activities devised for the beneficiary countries according to their areas of expertise and the needs identified by and with the beneficiary countries. The implementing agency should ensure the largest possible geographical representation in the selection of experts. It should benefit from appropriate and available experts from other export control agencies in the Union. It should also encourage the participation of experts from countries that have recently successfully developed national arms transfer control systems, including those developed in connection with international assistance received. The overall expertise gathered by the pool of experts should cover the full scope of a national arms transfer control system; in particular legal issues, licensing, customs/enforcement, awareness, prosecution/sanctions, reporting/transparency. 3.2. Tailored national assistance programmes carried out under an assistance roadmap 3.2.1. Project objective The objective of the dedicated assistance programmes and their related roadmaps is to strengthen the capacities of the beneficiary countries to meet the ATT requirements in a global and sustained manner. The roadmap will provide predictability to the beneficiary country as to what is planned in terms of assistance and will map the improvements that can be expected in its transfer control capacities. 3.2.2. Project description National assistance programmes will be set up for up to twelve beneficiary countries. In the first two years of implementation of the Decision, no more than ten implementation assistance programmes shall be entered into so that the Union has the possibility of responding to additional requests for assistance put forward at a later stage. The dedicated assistance programmes should be developed according to the following steps: (a) request for assistance to implement the ATT (made to the implementing agency by the third country). This request should be as substantiated as possible, ideally already identifying which specific areas are targeted to receive assistance. Where relevant, the requesting country should also refer to past and ongoing assistance from other assistance providers and provide information on its national ATT implementation strategy. (b) based on the degree of substantiation of the request and the criteria set out in section 5.1, the High Representative, in liaison with the Council working party on conventional arms exports (COARM) and the implementing agency, will decide on the eligibility of the requesting country. (c) where the assistance request is positively received, an expert assessment visit will be organised by the implementing agency. It should result from close contacts between the implementing agency and the third country seeking assistance, and comprise some of the most relevant experts taken from the pool of experts referred to in section 3.1. The expert assessment visit can, where possible, be prepared for using questionnaires and by collecting existing information; it will comprise an initial assessment of the needs and priorities of the country requesting assistance. In particular, it will enable the clarification with the country requesting assistance of what is required effectively to implement the ATT and the comparison of those requirements with the existing arms transfer control resources of the country. This initial expert assessment visit will gather all the relevant domestic agencies and stakeholders and identify motivated and reliable local partners. (d) based on the results of the expert assessment visit, the implementing agency will draft an assistance roadmap. In drafting such an assistance roadmap, the implementing agency will take into account any ATT-related assistance possibly provided by other organisations. Where the country seeking assistance has already developed a national implementation strategy for the ATT, the implementing agency will also ensure that the Union assistance roadmap is consistent with that national implementation strategy. (e) the results of the expert assessment visit and the ensuing draft assistance roadmap will be specifically reported to the Commission within the framework of the usual financial and narrative reporting provided for in Article 3 of this Decision. (f) the draft assistance roadmap will be shared with the beneficiary country with a view to its endorsement. The roadmap will be tailored to the beneficiary country and will identify the priorities for assistance. (g) the roadmap will be implemented with the involvement of relevant experts taken from the pool of experts, and with the involvement of other stakeholders as appropriate. Depending on the exact needs of the beneficiary country in question, the establishment of the roadmap will be driven by the usual five-pillar approach traditionally used in strategic trade control assistance (legal issues, licensing, customs/enforcement, awareness and sanctions/prosecution). In addition to those five standard areas, reporting and transparency will be granted the utmost attention. The range of assistance instruments will, in particular, cover legal reviews, training seminars, workshops, study visits, and the use of web-based tools and information sources. Those assistance instruments will be selected by the implementing agency according to the exact needs and priorities identified by the expert assessment visit and according to the agreed roadmap. The assistance instruments selected to appropriately address the assistance request should be clearly indicated and substantiated in the assistance roadmap. 3.3. Ad hoc individual assistance workshops 3.3.1. Project objective The objective of the ad hoc individual assistance workshops is to strengthen the arms transfer control capacities of the beneficiary countries to meet the ATT requirements in a targeted and relevant manner. Those ad hoc assistance activities will enable the Union to respond in a flexible and reactive manner to requests for assistance that identify a specific need relevant to the effective implementation of the ATT. 3.3.2. Project description Up to ten two-day workshops for individual beneficiary countries will be provided to respond to targeted requests for assistance and expressions of interest to further one or more specific areas of an arms transfer control system. Those workshops will provide a limited individual and tailored assistance and will address the specific issue(s) raised by the requesting country, such as; transfer control legislation review; best practices on reporting; information sources relevant to the application of the ATT risk assessment criteria; end-use controls and documentation. They will take place in the beneficiary countries and expertise will be imparted by experts from the pool of experts referred to in section 3.1. The implementing agency will be in charge of receiving the assistance requests and reporting them to the HR who, in consultation with COARM, will decide on how to respond to them. The HR assessment will in particular be guided by the criteria set out in section 5.1., the accuracy of the request and how it identifies the issue(s) at stake, and considering the geographical balance. 3.4. Possibility to transfer resources from the dedicated assistance programmes to the ad hoc assistance workshops In case the maximum number of full-fledged dedicated assistance programmes foreseen in section 3.2. is not completed, the number of workshops foreseen in section 3.3 could be increased up to twenty. The HR and the Commission, in liaison with COARM, will review on a six-monthly basis the state of play regarding the dedicated assistance programmes with a view to assessing possibilities to increase the number of individual assistance workshops proportionately to the degree of incompletion of the dedicated assistance programmes. 3.5. Conference of countries beneficiary of ATT assistance activities 3.5.1. Project objective The objective of the conference is to further the awareness and ownership of relevant stakeholders such as competent regional organisations, national parliaments and civil society representatives that are interested in the longer term in the Treaty's implementation effectiveness. 3.5.2. Project description The project will take the form of a two-day conference to be organised close to the end of implementation of this Decision. This conference will gather relevant representatives of the countries which have been beneficiaries of dedicated assistance programmes referred to in section 3.2 and ad hoc assistance activities referred to in section 3.3. The conference will facilitate exchanges of experiences by the beneficiary countries, inform on their positions vis-Ã -vis the ATT and the ATT's ratification and implementation status, and will enable the sharing of relevant information with representatives of national parliaments and civil society. Participants in the conference should therefore include:  diplomatic and military/defence personnel from the beneficiary countries, in particular authorities responsible for national policies regarding the ATT;  technical and law-enforcement personnel from the beneficiary countries, in particular licensing authorities, customs, and law enforcement officials;  representatives of national, regional and international organisations involved in the provision of assistance as well as representatives of countries interested in providing or receiving strategic trade control assistance;  representatives of relevant non-governmental organisations (NGOs), think tanks, national parliaments and industry; Up to 80 participants are expected to participate in the conference. Its location and the final list of countries and organisations invited will be determined by the High Representative in consultation with COARM, on the basis of a proposal made by the implementing agency. 3.6. Regional seminars 3.6.1. Project objective The regional seminars will enable to reach out to other countries with a view to supporting the universalisation of the Treaty. They will also support the further involvement of the targeted regional organisations in the ATT and their interest in promoting the ATT to all their respective member states. 3.6.2. Project description The project will take the form of five two-day seminars that will focus on the state of play of the ATT entry into force process and relating implementation issues. The seminars will enable countries that are beneficiaries of arms transfer control assistance activities to share views and experiences and to assess how such assistance relates to activities undertaken by their relevant regional organisation. They will also pay special attention to:  experiences and possibilities of south-south cooperation in the establishment and development of arms transfer control systems;  complementarity of the ATT with other relevant UN instruments, in particular the UN Programme of Action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects. Seminars will take place in the first eighteen months of implementation of the Council Decision and address the following regional organisations and their relevant member states:  the United Nations Regional Centre for Peace and Disarmament for Asia and the Pacific (UNRCPD);  the United Nations Regional Centre for Peace and Disarmament in Africa (UNREC);  the United Nations Regional Centre for Peace, Disarmament and Development in Latin America and the Caribbean (UNLIREC),  Economic Community of West African States (ECOWAS),  The Organization for Security and Co-operation in Europe (OSCE). Where possible, the seminars should preferably take place in a country that is beneficiary of a dedicated assistance programme. If this proves impossible, the location should be determined by the High Representative in consultation with COARM. Participants in the regional seminars should include: (a) diplomatic and military/defence personnel from countries in the region, in particular authorities responsible for national policies regarding the ATT; (b) technical and law-enforcement personnel from countries in the region, in particular licensing authorities, customs, and law enforcement officials; (c) representatives from international and regional organisations, regionally-based NGOs, think tanks, national parliaments and local/regional industry; (d) national and international technical experts on arms transfer control matters, including Union experts and industry representatives. Up to 70 participants are expected to participate in each seminar. 4. Relationship with other assistance activities relevant to export controls 4.1. Coordination with other Union export control assistance activities Based on the experience of previous activities and on activities currently ongoing in the field of export control assistance covering both dual-use goods and conventional arms, maximum synergy and complementarity should be sought in the provision of ATT-related assistance to third countries, to ensure that Union activities are as effective and consistent as possible without any unnecessary duplication. 4.2. Coordination with other relevant assistance activities The utmost attention should also be paid by the implementing agency to ATT-relevant activities carried out under the UN programme of action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects and its Implementation Support System (PoA-ISS), UNSCR 1540(2004) and the UN Trust Facility supporting Cooperation on Arms Regulation (UNSCAR). The implementing agency should liaise as appropriate with these assistance providers in order to avoid duplication of effort and ensure maximum consistency and complementarity. 4.3. Promotion of south-south cooperation in export controls by relevant Union instruments The project shall also aim at increasing among the countries beneficiary of assistance provided under this Decision the awareness of Union instruments able to support south-south cooperation in export controls. In this regard, the assistance activities foreseen under sections 3.2 and 3.3 should inform on and promote available instruments such as the EU CBRN Centres of Excellence Initiative. 5. Beneficiaries 5.1. Beneficiaries of ATT dedicated assistance programmes and ad hoc assistance workshops Beneficiaries of project activities referred to in sections 3.2 and 3.3. may be States that request assistance with a view to implementing the ATT and that will be selected on the basis of, inter alia, the following criteria:  the signature of the ATT and the status of implementation of international instruments relevant to arms trade and arms transfer control that are applicable to the country;  the likelihood of a successful outcome of the assistance activities with a view to the ratification of the ATT;  the assessment of any possible assistance already received or planned in the area of dual-use and arms transfer control;  the country's relevance to the global arms trade;  the country's relevance to the security interests of the Union;  ODA eligibility. 5.2. Beneficiaries of the regional seminars Beneficiaries of the regional seminars may be States that belong to or are covered by the regional organisations referred to in section 3.6.2. The final selection of countries to be invited to each seminar, and of the participants, will be made by the High Representative, in consultation with COARM, on the basis of a proposal made by the implementing agency. 6. Implementing entity The implementation of this Council Decision will be entrusted to BAFA. BAFA will, where appropriate, partner with Member States' export control agencies, relevant regional and international organisations, think tanks, research institutes and NGOs. BAFA has a leading experience in the provision of transfer control assistance and outreach activities. It has developed such experience in all the relevant fields of strategic transfer control, addressing CBRN-related, dual-use goods and arms areas. With regard to arms transfer control assistance and outreach, BAFA successfully completed the implementation of Decision 2009/1012/CFSP. BAFA is now in charge of the implementation of Decision 2012/711/CFSP, that builds upon Decision 2009/1012/CFSP and aims at strengthening the arms export control systems of beneficiary countries towards greater transparency and responsibility along the lines of the Union framework established under Common Position 2008/944/CFSP. With regard to dual-use and CBRN-related goods, BAFA is the implementing agency of the current programme on dual-use export control assistance and outreach funded by the Instrument for Stability and, in this capacity, has gained an in-depth knowledge of the transfer control systems of countries covered by that programme. Such knowledge is being enhanced with the progressive implementation of transfer control-related projects under the Instrument for Stability that involve BAFA, such as the CBRN Centre of Excellence Initiative. The overall effect is that BAFA is uniquely placed to identify the strengths and weaknesses in the transfer control systems of countries that might be beneficiary of ATT implementation support activities provided for by this Decision. It is thus most able to facilitate synergies between the various assistance programmes and to avoid unnecessary duplication. Since the laws, administrative procedures, enforcement resources and agencies governing of dual-use export control overlap to a large extent with those governing conventional arms export control, a key challenge for the ATT-related assistance activities will be to take into account assistance already provided in the dual-use and CBRN risk mitigation areas. Selecting BAFA contributes to ensuring that ATT-related assistance appropriately supplements assistance already provided under the existing dual-use, CBRN risk mitigation and arms export control assistance programmes. 7. Union visibility, and availability of assistance material Material produced by the project will ensure the visibility of the Union, based in particular on the logo and graphic chart agreed for the implementation of Decision 2012/711/CFSP. The web portal provided for under Decision 2012/711/CFSP and currently under development will be promoted for the purpose of the ATT-related assistance activities under this Decision. The implementing agency should therefore, in the relevant assistance activities it carries out, include information on the web portal and encourage the consultation and use of the portal's technical resources. It should ensure the visibility of the Union in the promotion of the web portal. 8. Impact assessment The impact of activities provided for by this Decision should be technically assessed upon their completion. Based on information and reports provided by the implementing agency, the impact assessment will be carried out by the High Representative, in cooperation with COARM and, as appropriate, with the Union Delegations in the beneficiary countries, as well as with other relevant stakeholders. Regarding countries that have benefited from a dedicated assistance programme, the impact assessment should pay special attention to the number of countries that have ratified the ATT and to the development of their arms transfer control capacities. Such assessment of the arms transfer control capacities of the beneficiary countries should, in particular, cover the preparation and issuing of national relevant regulations, the ability to report arms exports and imports and the empowerment of a relevant administration in charge of arms transfer control. 9. Reporting The implementing agency will prepare regular reports, including after the completion of each of the activities. The reports should be submitted to the High Representative no later than six weeks after the completion of relevant activities. (1) See Decision 2010/336/CFSP; Decision 2013/43/CFSP; Decision 2009/1012/CFSP; and Decision 2012/711/CFSP.